UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number:0-12792 SEN YU INTERNATIONAL HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 84-0916585 (I.R.S. Employer Identification No.) 308 Baowei Road, 6th Floor, Qianjin District, Jiamusi City, China (Address of principal executive offices,) (Zip Code) Registrant’s telephone number (including area code): (86) 454-844-2728 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesXNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)Yes XNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer or a smaller reporting company.See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes No X As of May 13, 2012, there were 26,155,511 shares of company’s common stock issued and outstanding. SEN YU INTERNATIONAL HOLDINGS, INC. QUARTERLY REPORT ON FORM 10-Q TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Cautionary Note on Forward Looking Statement Item 1. Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 5 Item 3. Quantitative and Qualitative Disclosures About Market Risk 18 Item 4. Controls and Procedures 18 PART II – OTHER INFORMATION Item 1. Legal Proceedings 19 Item 1A Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults Upon Senior Securities 19 Item 4. Mine Safety Disclosures 19 Item 5. Other Information 19 Item 6. Exhibits 19 SIGNATURES 20 2 CAUTIONARY NOTE ON FORWARD LOOKING STATEMENTS In addition to historical information, this Quarterly Report on Form 10-Q contains forward looking statements which are subject to certain risks and uncertainties that could cause actual results to differ materially from those reflected in such forward looking statements. In some cases, you can identify forward looking statements by terminology such as “may,” “will,” “should,” “expects,” “plans,” “anticipates,” “believes,” “estimates,” “predicts,” “projects,” “potential,” “proposed,” “intended,” or “continue” or the negative of these terms or other comparable terminology.Readers are cautioned not to place undue reliance on these forward looking statements, which reflect management’s opinions only as of the date thereof.In evaluating such forward looking statements, readers should carefully review the discussion of risks and uncertainties in this Quarterly Report on Form 10-Q and in our most recent Annual Report on Form 10-K as well as in other filings with the Securities and Exchange Commission(“SEC”) including, without limitation: ● our financial position, business strategy and other plans and objectives for future operations; ● the ability of our management team to execute its plans to meet its goals; ● our ability to attract and retain management; ● our growth strategies; ● anticipated trends in our business; ● our liquidity and ability to finance our operations and acquisition and development activities; ● the impact of government regulation in China and elsewhere; ● estimates regarding future net revenues or profits; ● planned capital expenditures (including the amount and nature thereof); ● the impact of competition; ● general economic conditions, whether internationally, nationally or in the regional and local market areas in which we are doing business, that may be less favorable than expected; and ● other economic, competitive, governmental, legislative, regulatory, geopolitical and technological factors that may negatively impact our businesses, operations and pricing. The discussion of risks and uncertainties set forth in this Quarterly Report on Form 10-Q and in our most recent Annual Report on Form 10-K, as amended, as well as in other filings with the SEC, is not necessarily a complete or exhaustive list of all risks facing the Company at any particular point in time.We operate in the People’s Republic of China(“China” or “PRC”) in a highly competitive and rapidly changing environment.Therefore, it is likely that new risks will emerge, and that the nature and elements of existing risks will change, over time. It is not possible for management to predict all such risk factors or changes therein, or to assess either the impact of all such risk factors on our business or the extent to which any individual risk factor, combination of factors, or new or altered factors, may cause results to differ materially from those contained in any forward looking statement. Although we believe that the expectations reflected in the forward looking statements are reasonable, we cannot guarantee future results, growth rates, and levels of activity, performance or achievements. Given the uncertainties that surround such statements, you are cautioned not to place undue reliance on such forward looking statements. Except as expressly required by the federal securities laws, there is no undertaking to publicly update or revise any forward looking statements, whether as a result of new information, future events, changed circumstances or any other reason. 3 PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS SEN YU INTERNATIONAL HOLDINGS, INC INDEX TO CONSOLIDATED FINANCIAL STATEMENTS Page Unaudited Consolidated Balance Sheet as of March 31, 2012 and Audited Consolidated Balance Sheet as of June 30, 2011 F-1 UnauditedConsolidated Statements of Operations for the Three Months and Nine Months Ended March 31, 2012 and 2011 F-2 UnauditedConsolidated Statements of Comprehensive Income for the Nine Months Ended March 31, 2012 and 2011 F-3 Unaudited Consolidated Statements of Cash Flows for the Nine Months Ended March 31, 2012 and 2011 F-4 Notes to Unaudited Consolidated Financial Statementsas of March 31, 2012 F-5 4 SEN YU INTERNATIONAL HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Stated in US Dollars) March 31, 2012 June 30, 2011 Assets (Unaudited) (Audited) Current Assets: Cash and equivalents $ $ Account receivable - Inventories Advance to suppliers, net Prepayments and other current assets Total Current Assets Long-Term Assets Property, Plant, Equipment and Breeding Stock, net Construction in Progress - Total Long-Term Assets Total Assets Liabilities and Shareholders' Equity Current Liabilities: Accounts payable and accrued expenses Loans payable, net Loans from shareholders/officers, net Deferred interest income Performance bond Other current liabilities Contingent liabilities - Derivative liabilities-warrants Total Current Liabilities Temporary equity Redeemable shares of common stock, 804,000 shares issued and outstanding, respectively Total Liabilities Shareholders' Equity: Series B Convertible Preferred Stock ,$0.001 par value, 10,000,000 shares authorized,1,285,805and 1,988,429 shares issued and outstanding, respectively Common stock, $0.001 par value, 300,000,000shares authorized, 26,155,511 and 25,263,113 issued and outstanding, respectively Additional paid-in capital Reserve funds Retained earnings Accumulated other comprehensive income Unearned compensation ) ) Total Sen Yu International Holdings, Inc. Shareholders' Equity Noncontrolling Interest Total Equity Total Liabilities and Equity $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. F-1 SEN YU INTERNATIONAL HOLDINGS, INC AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) (Stated in US Dollars) For The Three Months Ended March 31, For The Nine Months Ended March 31, (Unaudited) (Unaudited) (Unaudited) (Unaudited) Revenues $ Cost of Goods Sold Gross Profit Operating Expenses Selling expenses General and administrative expenses Losses on disposal of fixed assets - 68 Bad debt expense for advanced to suppliers Compensation Expense Total Operating Expenses Income From Operations 32, 256,402 Other Income (Expense) Interest (expense) income, net ) ) ) Other expense, net ) Change in fair value of warrants ) ) Total Other (Expense) Income ) ) Income from Continuing Operations Before Income Taxes Income Tax Provision - Net Income Before Noncontrolling Interest Less: Net income (loss) attributable to the noncontrolling interest ) ) Net Income Attributable to Sen Yu International Holdings, Inc. $ Earnings Per Share: - Basic $ - Diluted $ Weighted Common Shares Outstanding - Basic $ - Diluted $ The accompanying notes are an integral part of these unaudited consolidated financial statements. F-2 SEN YU INTERNATIONAL HOLDINGS, INC AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) (Stated in US Dollars) For The Nine Months Ended March 31, (Unaudited) (Unaudited) Net Income Before Noncontrolling Interest $ $ Other Comprehensive Income: Foreign Currency TranslationIncome Comprehensive Income $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements F-3 SEN YU INTERNATIONAL HOLDINGS, INC AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (Stated in US Dollars) For The Nine Months Ended March 31, (Unaudited) (Unaudited) Cash Flows From Operating Activities: Net Income $ $ Adjustments to Reconcile Net Income to Net Cash - Provided by Operating Activities - Depreciation and amortization Bad debt adjustment Consulting fees adjusted from deferred Stock-based compensation Loss on disposal of fixed assets 68 Loss on disposal of inventories Provision for losses on inventories - ) Change in fair value of warrants ) ) Accrued interest for redeemable stock - Changes in operating assets and liabilities: Account receivable ) - Inventories ) ) Advanced to suppliers ) ) Prepayments and other current assets Accounts payable and accrued expenses ) Contingent liabilities Deferred interest income Other current liabilities Net Cash Provided by Operating Activities Cash Flows From Investing Activities: Payment for purchase of equipment ) ) Payment for construction in progress - ) Proceeds from sale of property and equipment Net Cash Used inInvesting Activities ) ) Cash Flows From Financing Activities: Proceeds from discount on loans payable ) ) Proceeds from issuance of stock - Repayments for loans from shareholders/officers ) ) Proceeds the repayment of loans by shareholders/officers Net Cash (Used in) Provided byFinancing Activities ) Net Increase in Cash and Equivalents Effect of Exchange Rate Changes on Cash ) Cash and Equivalents at Beginning of Period Cash and Equivalents at End of Period $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Interest paid $
